FILED
                              NOT FOR PUBLICATION                           JAN 05 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 FERMIN FLORES-MENDEZ,                            No. 06-73170

               Petitioner,                        Agency No. A071-595-673

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Fermin Flores-Mendez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
8 U.S.C. § 1252. We review de novo questions of law and due process challenges.

Kohli v. Gonzales, 473 F.3d 1061, 1065 (9th Cir. 2007). We deny in part and

dismiss in part the petition for review.

       Flores-Mendez contends that his Notice to Appear (“NTA”) was defective

because the issuing officer did not check the box indicating that he provided

Flores-Mendez with a list of free legal services organizations. The BIA properly

rejected the argument. See Kohli, 473 F.3d at 1068-70 (holding that a defective

NTA did not violate due process where no prejudice was shown).

       We lack jurisdiction to consider Flores-Mendez’s challenges to the IJ’s

physical presence and good moral character determinations because he did not

raise these claims in his brief before the BIA. See Abebe v. Mukasey, 554 F.3d
1203, 1208 (9th Cir. 2009) (en banc) (when a petitioner files a brief before the

BIA, the petitioner will “be deemed to have exhausted only those issues he raised

and argued in his brief before the BIA”) (internal citations omitted).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




AP/Research                                2                                    06-73170